DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Daniel J. Warren on 13 September 2021.

	In the Claims:

	1. (Currently Amended) A method of seismic processing comprising:
	performing seismic modeling using an elastic model of a geographical structure to provide modified synthetic seismic data, the elastic model comprising a grid having a grid spacing sized such that, when synthetic seismic data is generated using the elastic model, synthetic shear wave data exhibits numerical dispersion, the seismic modeling comprising:
	generating generated synthetic seismic data using said elastic model, wherein the generated synthetic seismic data comprises synthetic compression wave data and synthetic shear wave data; and
modifying the generated synthetic seismic data to produce the modified synthetic seismic data by attenuating at least some of the synthetic shear wave data in order to attenuate at least some of the numerically dispersive data; and
the method of seismic processing further comprising using measured seismic data and the modified synthetic seismic data to produce an updated model of the geographical structure;
wherein using the seismic model to prospect for hydrocarbons comprises using the seismic model to identify locations for drilling and/or well locations; and
further comprising drilling at and/or into the identified locations.      

Cancel claims 22-23.
Allowable Subject Matter
3.	Claims 1-18 are allowed.
	Claims 1-18 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited.  The closest reference “Poroelastic Effect on the Shear Wave in the Systems of Alternating Solid and Viscous Fluid Layers: Theory vs Numerical Modeling”, Gurevich et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein using measured seismic data and the modified synthetic seismic data to produce an updated model of the geographical structure, and using the seismic model to identify locations for drilling and drilling the identified location as cited in claim 1.

	Instead, Gurevich et al.  disclose frequency dependence of velocity and attenuation of shear wave in a periodic system of flat solid and viscous fluid layers related to porous media as viscous shear relaxation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note: the previous 101 rejection to the claims is withdrawn based on this Examiner’s Amendment.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864